Name: Council Regulation (EEC) No 2183/78 of 19 September 1978 laying down uniform costing principles for railway undertakings
 Type: Regulation
 Subject Matter: accounting;  land transport;  organisation of transport;  EU institutions and European civil service;  European Union law
 Date Published: nan

 Avis juridique important|31978R2183Council Regulation (EEC) No 2183/78 of 19 September 1978 laying down uniform costing principles for railway undertakings Official Journal L 258 , 21/09/1978 P. 0001 - 0006 Finnish special edition: Chapter 7 Volume 2 P. 0096 Greek special edition: Chapter 07 Volume 2 P. 0081 Swedish special edition: Chapter 7 Volume 2 P. 0096 Spanish special edition: Chapter 07 Volume 2 P. 0125 Portuguese special edition Chapter 07 Volume 2 P. 0125 COUNCIL REGULATION (EEC) No 2183/78 of 19 September 1978 laying down uniform costing principles for railway undertakings THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to Council Decision 75/327/EEC of 20 May 1975 on the improvement of the situation of railway undertakings and the harmonization of rules governing financial relations between such undertakings and States (1), and in particular Article 8 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the establishment of uniform costing principles for railway undertakings should ensure closer cooperation between them and contribute to the improvement of their financial situation; Whereas it is preferable as a first step to limit the scope of this costing to international goods traffic in full train loads; Whereas the information provided by cost calculations based on common principles and its exchange between the railway undertakings concerned are of importance in the taking of commercial decisions on the conditions for accepting or refusing international freight traffic or the termination of existing traffic; Whereas, in order to assist the Commission in studying the application of uniform costing principles and of measures leading to further improvements, an Advisory Committee should be set up, HAS ADOPTED THIS REGULATION: Article 1 1. The uniform costing principles for railway undertakings established by this Regulation shall apply to international freight transport carried in full train loads. 2. "International freight transport" means transport of freight by trains using the networks of at least two Member States, moving by rail or train ferry throughout. 3. "Carried in full train loads" means that the consignment comprises several wagon loads offered for carriage at the same time by the same sender at the same station, and forwarded directly as a full train to the same consignee at the same destination station. Article 2 This Regulation shall apply to the following railway undertakings: - SociÃ ©tÃ © nationale des chemins de fer belges (SNCB), Nationale Maatschappij der Belgische Spoorwegen (NMBS), - Danske Statsbaner (DSB), - Deutsche Bundesbahn (DB), - SociÃ ©tÃ © nationale des chemins de fer franÃ §ais (SNCF), - Coras Iompair Eireann (CIE), - Azienda autonoma delle ferrovie dello Stato (FS), - SociÃ ©tÃ © nationale des chemins de fer luxembourgeois (CFL), (1)OJ No L 152, 12.6.1975, p. 3. (2)OJ No C 266, 7.11.1977, p. 14. (3)OJ No C 18, 23.1.1978, p. 30. - Naamloze Vennootschap Nederlandse Spoorwegen (NS), - British Railways Board (BRB), - Northern Ireland Railways Company Ltd (NIR). Article 3 1. From 1 January 1979, the railway undertakings shall calculate the costs of the freight transport referred to in Article 1 in accordance with the following general principle. "Costs" shall be the change in the total costs of the railway undertaking resulting from the introduction of new traffic, from an increase or a reduction in existing traffic or from the termination of such traffic. "Change" means: - for new traffic or for an increased volume of existing traffic, the additional costs to the railway undertaking resulting from the acceptance of such traffic, - for existing traffic the termination of which is being considered or for a reduction in volume of existing traffic, the savings in costs resulting from the termination or reduction of such traffic. 2. In addition to the calculation of costs in accordance with the general principle set out in paragraph 1, the railway undertakings shall calculate the total costs defined in Annex IV, provided however, either that the railway undertaking uses them for the railway activities covered by this Regulation or that there is agreement with the other railway undertakings participating in the same traffic that they should be calculated. Article 4 1. Costs shall be calculated for the same period as the expected duration of the traffic being costed and taking into account the economic conditions forecast for that period. 2. Costs shall be calculated with reference to the standard list in Annex I, on the basis of the guidelines in Annex II and taking into account the various traffic characteristics of which an indicative list is given in Annex III. 3. For the purpose of calculating costs, railway undertakings may use the standard bases for cost calculation defined in Annex IV. Article 5 Within the limits of their commercial responsibility, railway undertakings participating in international freight transport as defined in Article 1 shall communicate to the other railway undertakings participating in the same traffic, on a basis of reciprocity, at the latter's request and in confidence, the information referred to in Article 3 and shall indicate the bases used for the calculation. Article 6 1. An Advisory Committee shall be set up to assist the Commission in studying the application of the principles set out in this Regulation. 2. The Committee shall give its opinion on any question relating to the implementation of this Regulation and shall study measures designed to improve the provisions thereof. 3. The Committee shall be chaired by a representative of the Commission and shall consist of two representatives designated by each Member State. The members of the Committee may be assisted by experts designated by them. The Committee shall be convened by the Commission which shall provide the necessary secretarial services. 4. The Committee's conclusions shall be set out in the report which the Commission will submit to the Council every two years pursuant to Article 14 (1) of Decision 75/327/EEC. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 1978. For the Council The President H.-D. GENSCHER ANNEX I Standard list of factors to be taken into consideration, as appropriate, in calculating costs 1 - terminal services 2 - shunting 3 - train manning 4 - driving tractive stock 5 - materials used by tractive stock 6 - maintenance of tractive stock 7 - maintenance of goods wagons 8 - preparation of tractive stock 9 - maintenance of other rolling stock 10 - replacement (or depreciation) and hire of tractive stock, goods wagons and other rolling stock 11 - maintenance and replacement (or depreciation) of permanent way 12 - maintenance and replacement (or depreciation) of fixed installations for electric traction 13 - maintenance and replacement (or depreciation) of safety and telecommunications installations 14 - other terminal expenditures 15 - general depot services 16 - maintenance and replacement (or depreciation) of engineering work 17 - maintenance and replacement (or depreciation) of buildings 18 - maintenance and replacement (or depreciation) of other fixed installations 19 - administration 20 - other overheads 21 - taxes and dues 22 - indemnities and miscellaneous general charges 23 - financial charges 24 - charges for maritime services >PIC FILE= "T0013829"> Note: 1. Cost items relating to staff expenditure should include the relevant social security costs. 2. When communicating costs in accordance with Article 5, the railway undertakings should indicate (without using figures, e.g. by means of a cross) those factors which have been taken into account in calculating the costs ; the total should be shown in figures. 3. For cost items relating to depreciation and replacement, railway undertakings should follow their normal accounting practices as referred to in Council Regulation (EEC) No 2830/77 (1). (1)OJ No L 334, 24.12.1977, p. 13. ANNEX II Guidelines for implementing the principles laid down in Article 3 The costs itemized in Annex I shall be calculated in accordance with the following guidelines: 1. Costing shall as far as possible take into account: - the characteristics of the traffic in question and all movements and operations associated with such traffic, - the context in which costing is to take place (and in particular the degree of saturation of the capacity of installations). 2. Costing shall be done taking into account the resources committed to take account of the variation of traffic under consideration and in particular: - whether the resources exist specifically for the traffic in question or in any case for other types of traffic, - the circumstances in which the resources may have to be modified, - the extent to which changes in staff and rolling stock are required. 3. Consideration shall be given as far as possible to the fact that the circumstances in which the traffic is moved may change during the period under review. ANNEX III Indicative list of the traffic characteristics and the specific data of each railway undertaking concerned to be considered in calculating costs I. General traffic characteristics - nature and volume of traffic to be conveyed, - kind of traffic : regular, seasonal, or occasional, - frequency and duration of the transport, - forwarding and destination stations of the consignment, - route followed by the traffic and by any wagons returning empty, - class of service, - number of wagons per train, - category, type and characteristics of wagons used : railway or privately-owned - covered, open, flat, etc. - tare weight, length, etc., - weight of consignment and average load of wagons, - return factor and factor for empty wagons. II. Specific data of the railway undertakings participating in the traffic - distances run on railway lines owned by the undertaking (loaded or empty), - turn-round times of wagons, - shunting of loaded traffic and, where applicable, of empty return wagons (on departure, on arrival, during journey), - for each part of the line: - distance run, - capacity of the line on account of the gradients, - category of the line used by the traffic with reference to the maintenance cycle, - traction units used (method, class), - distances run by traction units (including assisted journeys and distances run light), - gross trailing tonnage of trains (authorized and actual weight), - rostered hours of staff (driving, manning, etc.). ANNEX IV Standard bases for cost calculation For the purpose of calculating costs in accordance with Article 3, railway undertakings may, as appropriate, use the following bases, which should be indicated in the cost communication referred to in Article 5: For the cost calculation referred to in Article 3 (1): - variable costs, i.e. all the costs which vary with the number of activities carried out or of services rendered, - direct costs, i.e. all the costs which may be allocated directly without applying allocation formulae to an activity or group of activities or to a service or group of services, - avoidable costs, i.e. costs which would be avoided if the service or activity being costed did not exist. For the cost calculation referred to in Article 3 (2): Total costs : all the costs of the undertaking should be allocated among its various activities, using where necessary formulae relating to those activities, so that the total costs for the relevant period are fully taken into account. Total costs for the relevant period should be taken to mean the costs by type as shown in Annex III to Regulation (EEC) No 2830/77 after deduction of compensation received for the purpose of normalizing accounts and of payments which are expressly defined in Community Regulations on transport aid as "aid" and cannot be equated with revenue, provided that networks which make no such deductions in the field of cost calculation indicate this fact in the communication referred to in Article 5.